Citation Nr: 1328361	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-37 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral hearing 
loss disability, and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for tinnitus, and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied 
reopening the Veteran's service connection claims for a 
bilateral hearing loss disability and tinnitus.   

The Veteran testified at a February 2012 hearing before the 
undersigned via video conference from the RO.  A transcript 
of the hearing has been associated with the record.  

In March 2012, the Board remanded this case.  

As noted in the March 2012 remand, at the February 2012 
hearing, the Veteran presented testimony raising a claim of 
entitlement to service connection for a psychiatric disorder 
secondary to his hearing loss and tinnitus.  This claim has 
not yet been adjudicated by the agency of original 
jurisdiction (AOJ). Therefore, the Board does not have 
jurisdiction over it and the claim is referred to the AOJ 
for appropriate action. 

The issues of service connection for bilateral hearing loss 
disability and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In August 2004, the RO denied service connection for 
bilateral hearing loss disability and tinnitus.  The Veteran 
did not perfect an appeal.

2.  Evidence submitted since the RO's August 2004 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claims of service 
connection for bilateral hearing loss disability and 
tinnitus.  


CONCLUSIONS OF LAW

1.  The RO's August 2004 rating decision which denied 
service connection for bilateral hearing loss disability and 
tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2012).

2.  New and material evidence has been received since the 
RO's August 2004 rating decision; thus, the claims of 
service connection for bilateral hearing loss disability and 
tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2011); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
With regard to the issue of whether new and material 
evidence has been received to reopen the claims of service 
connection for bilateral hearing loss disability and 
tinnitus, the Veteran's claims are being granted to the 
extent that they are reopened.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


New and Material

In an August 2004 rating decision, the RO denied service 
connection for bilateral hearing loss disability and 
tinnitus on the basis that the private medical evidence was 
insufficient to grant the claims and the Veteran had not 
reported for his VA examination.  A notice of disagreement 
was received in December 2004.  The Veteran was afforded a 
VA examination in September 2005 which determined that the 
separation examination was normal and the Veteran had both 
inservice and post-service noise exposure.  It was concluded 
that hearing loss and tinnitus were not related to service 
to include noise exposure therein. A statement of the case 
(SOC) was issued in December 2005.  The Veteran did not 
thereafter perfect his appeal via the submission of an 
adequate and timely substantive appeals.  

Further, additional evidence was not received during the 
appeal period after that SOC.  New and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed (including evidence received prior to an appellate 
decision and referred to the agency of original jurisdiction 
by the Board without consideration in that decision in 
accordance with the provisions of § 20.1304(b)(1)), will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  38 
C.F.R. § 3.156(b).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has found that 38 
C.F.R. § 3.156(b) requires that VA evaluate submissions 
received during the relevant period to determine whether 
they contain new and material evidence relevant to a pending 
claim, even if the new submission may support a new claim.  
Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  
Significantly, absent any indication in the record that this 
analysis occurred, the Federal Circuit explained that it was 
particularly reluctant to presume that the VA considered, 
but rejected, the possibility that a submission contained 
new and material evidence relating to an earlier claim.  Id. 
at 1368.  The Federal Circuit noted the Board's statutory 
obligation to provide a written statement of its findings 
and conclusions, and the reasons or bases for those findings 
and conclusions, on all material issues of fact and law 
presented on the record.  Id.  

Therefore, the RO's August 2004 rating decision is final.  
38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that 
in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision in August 2004, evidence has 
been added to the claims file.  The additional evidence of 
record consists of duplicate contentions of the Veteran that 
he has hearing and tinnitus due to being in close proximity 
to tank fire and being blown off a tank during service; 
private medical evidence that does not include any opinion 
regarding the etiology of hearing loss and tinnitus, but 
does record the Veteran's contentions that both disorders 
began during service; and VA medical evidence.  The VA 
evidence includes a December 2009 audiological evaluation 
which reflects diagnoses of bilateral hearing loss 
disability and tinnitus, makes note of military and non-
military noise exposure, indicates that hearing loss is the 
result of aging and noise, and also indicates that tinnitus 
had its onset over 40 years ago, placing the onset in and 
around service.  An August 2012 VA treatment record reflects 
the assessment that the Veteran's history of noise exposure 
with sudden blast while aboard a tanker could explain his 
tinnitus. 

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of 
the person(s) making them.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Furthermore, the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to grant the claim.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the 
Court decided the case of Shade v. Shinseki, 24 Vet. 
App. 110 (2010).  In Shade, the Court stated that when 
determining whether the submitted evidence meets the 
definition of new and material evidence, VA must consider 
whether the new evidence could, if the claim were reopened, 
reasonably result in substantiation of the claim.  Id. at 
118.  

Thus, pursuant to Shade, evidence is new if it has not been 
previously submitted to agency decisionmakers and is 
material if, when considered with the evidence of record, it 
would at least trigger VA's duty to assist by providing a 
medical opinion, which might raise a reasonable possibility 
of substantiating the claim.  In other words, the Court 
indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) 
establishes a low threshold for reopening a claim, one that 
does not require that a claimant submit a medical opinion to 
reopen a claim.  Rather, if there is newly submitted 
evidence of current disability which in connection with the 
prior evidence, raises a reasonable possibility of 
substantiating the claim, and the element of a nexus could 
be established by providing a VA examination, the claim may 
be reopened.  This then triggers VA's duty to assist in 
providing the claimant with a VA examination.  

In this case, the newly submitted evidence suggests that 
military noise exposure contributed to cause the Veteran's 
bilateral noise exposure, although not the only cause, and 
that tinnitus began contemporaneous to service.  Therefore, 
this new evidence raises a reasonable possibility of 
substantiating the claims, and the element of a definitive 
nexus could be established by providing a VA examination (as 
requested by the Veteran's representative), the claims may 
be reopened.  The Shade threshold has been met here and 
thereby triggers VA's duty to assist.  

New and material evidence has been received since the RO's 
August 2004 decision; thus, the claims of service connection 
for bilateral hearing loss disability and tinnitus are 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection 
for bilateral hearing loss disability and tinnitus is 
granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

Because the Board finds that the Shade test has been met, 
the Board finds that the Veteran must be afforded a VA 
audiological examination to determine if his bilateral 
hearing loss disability and tinnitus are etiologically 
related to service, including due the conceded inservice 
noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Send the Veteran an updated VCAA 
letter pertaining to service connection on 
the merits.

2.  Schedule the Veteran for a VA 
audiological examination.  The contact 
letter which informs the Veteran of the 
scheduled examination should be made a 
part of the record.  The record must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the record was reviewed.  
Any indicated tests should be 
accomplished.  The examiner should obtain 
the Veteran's auditory thresholds at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz, as well as speech recognition 
scores based on the Maryland CNC tests.  
The examiner should opine as to whether it 
is more likely than not, less likely than 
not, or at least as likely as not, that 
current hearing loss disability and 
tinnitus had their clinical onset during 
service, whether sensorineural hearing 
loss was manifest in the post-service 
year, and whether either diagnosis is 
related to any in-service disease, event, 
or injury, to include conceded inservice 
noise exposure.  The examiner should 
specifically indicate if inservice noise 
exposure played any contributing 
etiological role, even if it is not the 
only factor.  The examiner should also 
address the Veteran's contentions of 
having hearing loss and tinnitus since 
service.  

A rationale for any opinion expressed 
should be provided.  

3.  The AMC should review the medical 
opinion obtained above to ensure that the 
remand directives have been accomplished.  
If all questions posed are not answered or 
sufficiently answered, AMC should return 
the case to the examiner for completion of 
the inquiry.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


